Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
Response to Amendment
Claim 3 has been canceled.  Claims 1, 13, and 15 have been amended.  Claims 1-2, and 4-20 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Final Rejection mailed 9/7/21.


Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive.
With regards to claims 1 and 13, Applicant argues Deane (U.S. 2015/0377065) fails to disclose a shape of the sacrificial sleeve matching a shape of the tube along a major portion of a length of the sacrificial sleeve (see Remarks filed 11/30/21, Page 5; emphasis added by Examiner).  The Examiner does not find this argument persuasive because any length of Deane’s sacrificial sleeve (60) can reasonably be considered as the “a length of the sacrificial sleeve”, and in Fig. 2 of Deane, a shape of element 60 is shown matching a shape of element 50 along a length of element 60 where element 60 is shown in direct contact with element 50.  Finally, this length of element 60 where element 60 is in direct contact with element 50 includes the entirety of this length which is a type of major portion of this length.  Therefore, Deane discloses the limitation a shape of the sacrificial sleeve matching a shape of the tube along a major portion of a length of the sacrificial sleeve.  
Applicant has argued claims 2, 4-12, and 14-20 are allowable for the same reasons as indicated above regarding claims 1 and 13 (see Remarks filed 11/30/21, Page 5).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claims 1 and 13.
Claim Objections
Claim 5 is objected to because “one of axial ends of the sacrificial sleeve” in line 2 should be --a first one of two 
Claim 6 is objected to because “the one of the axial ends” in line 2 should be --the first one of the two axial ends-- (for clarity).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support structure” in claims 1, 2, 7-8, 10, and 12-15 -- case 24 (see Paras 14-15 and Figs. 2-3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2015/0377065) in view of DiCintio et al. (U.S. 2017/0254540).

    PNG
    media_image1.png
    692
    902
    media_image1.png
    Greyscale


Re claim 1:
Deane discloses an assembly (Fig. 2 (see Para 14 - “Fig. 2 is a detailed view of… sump assembly member”)) for a gas turbine engine (10, gas turbine engine - Para 22) comprising a support structure (32, sump frame member - Para 25 (a type of support structure as it is shown in Fig. 2 as a type of case holding elements including elements 50 and 62)) and a tube (50, service tube - Para 27) configured to circulate lubricant (see Para 27 - “service tube 50...to provide a service path…” and Para 25 - “service passageways or pathways for…oil” (oil is a type of lubricant)) and mounted to the support structure (32)(see Fig. 2 - element 50 is shown mounted to element 32 through element 62 at element 44), a sacrificial sleeve (60, spoolie - Para 28 (a type of sacrificial sleeve as it is shown in Fig. 2, and described in Paras 28-29, as a tubular part disposed around element 50 for securing element 50 to element 32 which is consistent with the description of sacrificial sleeve in the Instant Specification at Para 17)) extending around the tube (50)(see Fig. 2 - element 60 is shown extending around element 50 as described in Para 28 - “spoolie 60 may be generally spherical and hollow to allow tube 50 to pass there through”) and disposed between the support structure (32) and the tube (50)(see Fig. 2 - element 60 is shown disposed between elements 32 and 50), the sacrificial sleeve (60) welded to the support structure (32)(Para 33 - “spoolie 60 may be welded or brazed to both the tube 50 and the upper boss 44” (element 44 is part of element 32 as shown in Fig. 2 and as described in Para 26)), the sacrificial sleeve (60) extends circumferentially around the tube (50) relative to a longitudinal axis (see Fig. 2 - depicted length of element 50 is shown straight and thereby with a longitudinal axis) of the tube (50)(see Fig. 2 - element 60 is shown 
Deane fails to disclose wherein the sacrificial sleeve extends circumferentially around the tube relative to the longitudinal axis of the tube but for a slot.
DiCintio teaches wherein a sacrificial sleeve (300, spacer - Para 20 (a type of sacrificial sleeve as it is shown in Figs. 3 and 5, and described in Para 20, as a tubular part disposed around element 204 for securing element 204 to element 202 which is consistent with the description of sacrificial sleeve in the Instant Specification at Para 17)) extends circumferentially around a tube (204, conduit - Para 15 (a type of tube as shown in Fig. 2)) relative to a longitudinal axis (see Fig. 2 - a type of longitudinal axis of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the sacrificial sleeve of Deane after the sacrificial sleeve of DiCintio to include the slot of DiCintio for the advantage of allowing the sleeve to flex to effectively dampen the position and/or shape changes for maintaining proper alignment to facilitate reducing wear (DiCintio; Para 25).
Re claim 4:
Deane/DiCintio teaches the assembly of claim 1, as described above.
Deane/DiCintio further teaches wherein the slot (DiCintio; 316) extends axially (DiCintio; Para 20 - “axially-extending 
Re claim 5:
Deane/DiCintio teaches the assembly of claim 1, as described above.
Deane further discloses wherein the sacrificial sleeve (60) is secured to the tube (50) solely at one of axial ends (Modified Fig. 2 above - C (person having ordinary skill in the art would recognize element C as a type of first axial end as it is shown as a first delimiting part of element 60 along a length of element 60)) of the sacrificial sleeve (60)(see Modified Fig. 2 above - element 60 is shown solely secured to element 50 at element C by depicted contact between element 50 and element 60 at element C and by depicted space between element 50 and element 60 at element D), the other of the axial ends (Modified Fig. 2 above - D (person having ordinary skill in the art would recognize element D as a type of other axial end as it is shown as a delimiting part of element 60 along a length of element 60 opposite of element C)) of the sacrificial sleeve (60) being free of securement between the sacrificial sleeve (60) and the tube (50)(see Modified Fig. 2 above - no securement shown between element 50 and 60 at element D as evidenced by depicted space between elements 50 and 60 at element D).
Re claim 9:
Deane/DiCintio teaches the assembly of claim 1, as described above.
Deane discloses wherein an inner diameter (Modified Fig. 2 above - A (person having ordinary skill in the art would recognize element A as a type of inner diameter as it is shown as a distance between inside opposite portions of element 60 and element 60 is described in Para 28 as spherical)) of the sacrificial sleeve (60) is less than an outer diameter (Modified Fig. 2 above - B (Person having ordinary skill in the art would recognize element B as a type of outer diameter as it is shown as a distance between 
Re claim 11:
Deane/DiCintio teaches a gas turbine (Dean; 10, gas turbine engine - Para 22) comprising the assembly of claim 1 (as described above)(Dean; Fig. 2; Para 26 describes Fig. 2 being “an area of the turbine engine 10”).
Re claim 13:
Deane discloses a method (see Fig. 2) of mounting a fluid carrying tube (50, service tube - Para 27 (a type of fluid carrying tube as described in Para 27)) to a support structure (32, sump frame member - Para 25 (a type of support structure as it is shown in Fig. 2 as a type of case holding elements including elements 50 and 62)) in a gas turbine engine (10, gas turbine engine - Para 22)(see Fig. 2 - element 50 is shown mounted to element 32), the method comprising: disposing a sacrificial sleeve (60, spoolie - Para 28 (a type of sacrificial sleeve as it is shown in Fig. 2, and described in Paras 28-29, as a tubular part disposed around element 50 for securing element 50 to element 32 which is consistent with the description of sacrificial sleeve in the Instant 
 Deane fails to disclose the sacrificial sleeve extending circumferentially around the fluid carrying tube relative to the longitudinal axis of the fluid carrying tube but for a slot.
DiCintio teaches a sacrificial sleeve (300, spacer - Para 20 (a type of sacrificial sleeve as it is shown in Figs. 3 and 5, and described in Para 20, as a tubular part disposed around element 204 for securing element 204 to element 202 which is consistent with the description of sacrificial sleeve in the Instant Specification at Para 17)) extending circumferentially around a fluid carrying tube (204, conduit - Para 15 (a type of fluid carrying tube as shown in Fig. 2)) relative to a longitudinal axis (see Fig. 2 - a type of longitudinal axis of element 204 is shown) of the fluid carrying tube (204) but for a slot (316, seam - Para 20 (a type of slot as shown in Fig. 3))(see Figs. 3 and 5 - element 316 is shown in Fig. 3 as extending the entire length of element 300, in Fig. 5 element 300 is shown surrounding element 204, in Fig. 5 element 300 is shown as circular, and therefore element 300 extends circumferentially around element 204 but for element 316).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the sacrificial sleeve of 
Re claim 14:
Dean/DiCintio teaches the method of claim 13, as described above.
Deane further discloses disposing the sacrificial sleeve (60) around the fluid carrying tube (50) before the fluid carrying tube (50) is inserted through the support structure (32)(Para 29 - “spoolie 60 may be brazed near the lower end 64 to the tube 50 and is press fit or interference fit in the upper boss 44” (element 44 is part of element 32 as shown in Fig. 2 and as described in Para 26)).
Re claim 15:
Dean/DiCintio teaches the method of claim 13, as described above.
Dean discloses wherein welding the sacrificial sleeve (60) to the support structure (32) includes disposing a weld joint around the sacrificial sleeve (60)(Para 33 - “spoolie 60 may be welded or brazed to both the tube 50 and the upper boss 44” (element 44 is part of element 32 as shown in Fig. 2 and as described in Para 26, and for element 60 to be welded to element 32 requires disposing a weld joint around element 60)).
Dean fails to disclose leaving a slot of the sacrificial sleeve longitudinally extending along the length of the sacrificial sleeve free of the weld joint.
DiCintio teaches leaving a slot (316, seam - Para 20 (a type of slot as shown in Fig. 3)) of a sacrificial sleeve (300, spacer - Para 20 (a type of sacrificial sleeve as it is shown in Figs. 3 and 5, and described in Para 20, as a tubular part disposed around can flex (e.g., at seam 316…to effectively dampen the position and/or shape changes for better maintaining proper alignment of second conduit 204 within first conduit 202” and this seam and flex would be eliminated by the inclusion of a weld joint).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the sacrificial sleeve of Deane after the sacrificial sleeve of DiCintio to include the slot (free of a weld joint) of DiCintio for the advantage of allowing the sleeve to flex to effectively dampen the position and/or shape changes for maintaining proper alignment to facilitate reducing wear (DiCintio; Para 25).
Claims 2, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2015/0377065) in view of DiCintio et al. (U.S. 2017/0254540) as applied to claims 1, 5, and 11 above, and further in view of Lefebvre et al. (U.S. 2011/0036068).
Re claim 2:
Dean/DiCintio teaches the assembly of claim 1, as described above.

Deane/DiCintio fails to disclose a fillet weld.
Lefebvre teaches a fillet weld (60, fillet weld - Para 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fillet weld of Lefebvre as the weld in Deane/DiCintio for the advantage of reducing stresses and minimizing crack initiation/propagation (Lefebvre; Para 37).
Re claim 6:
Dean/DiCintio teaches the assembly of claim 5, as described above.
Deane discloses wherein a weld (Para 33 - “spoolie 60 may be welded or brazed to both the tube 50 and the upper boss 44”) secures the sacrificial sleeve (60) to the tube (50) at the one of the axial ends (Modified Fig. 2 above - C)(see Modified Fig. 2 above and Para 33 (Para 33 describes element 60 being welded to element 50, Modified Fig. 2 above shows contact between elements 50 and 60 at element C, contact is required for welding, and therefore the welding described in Para 33 must be at element C identified in Modified Fig. 2 above)).
Deane/DiCintio fails to disclose a fillet weld.
Lefebvre teaches a fillet weld (60, fillet weld - Para 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the weld of Lefebvre as the 
Re claims 10 and 12:
Dean/DiCintio teaches the assembly of claim 1 and the gas turbine engine of claim 11, as described above.
Dean discloses wherein the sacrificial sleeve (60) is welded to the support structure (32) via a weld (Para 33 - “spoolie 60 may be welded or brazed to both the tube 50 and the upper boss 44” (element 44 is part of element 32 as shown in Fig. 2 and as described in Para 26, and for element 60 to be welded to element 32 requires disposing a weld joint around element 60)), 
Dean fails to disclose the slot being free of the weld.
DiCintio teaches a slot (316, seam - Para 20 (a type of slot as shown in Fig. 3)) being free of a weld (see Figs. 3 and 5 - element 316 is shown free of any material (including a weld) and Para 25 describes that “spacer 300 can flex (e.g., at seam 316…to effectively dampen the position and/or shape changes for better maintaining proper alignment of second conduit 204 within first conduit 202” and this seam and flex would be eliminated by the inclusion of a weld joint).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modelled the sacrificial sleeve of Deane after the sacrificial sleeve of DiCintio to include the slot (free of a weld joint) of DiCintio for the advantage of allowing the sleeve to flex to effectively dampen the position and/or shape changes for maintaining proper alignment to facilitate reducing wear (DiCintio; Para 25).

Lefebvre teaches a fillet weld (60, fillet weld - Para 37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the fillet weld of Lefebvre as the weld in Deane/DiCintio for the advantage of reducing stresses and minimizing crack initiation/propagation (Lefebvre; Para 37).
Claims 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deane (U.S. 2015/0377065) in view of DiCintio et al. (U.S. 2017/0254540) as applied to claim 13 above, and further in view of Sindars (U.S. 3,060,069).

    PNG
    media_image2.png
    300
    322
    media_image2.png
    Greyscale

Re claims 16-17 and 20:
Deane/DiCintio teaches the method of claim 13, as described above.

Sindars teaches wherein disposing a sleeve (20, jacket - Col. 2, Line 57 (shown as a type of sleeve in Figs. 2 and 5-8)) around a fluid carrying tube (22, fluid line - Col. 2, Line 58) includes: increasing a width of a slot (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of slot as it is shown as a narrow opening)) of the sleeve (20) until the width is greater than an outer diameter of the fluid carrying tube (22)(see Figs. 5-7 and Col. 4, Lines 13-23 (width of element A identified in Modified Fig. 6 above is shown increased until it is greater than the unlabeled outer diameter of element 22 as shown in Fig. 6 such that element 20 can be slipped over element 22 as shown in the sequence of Figs. 5-7 and as described in Col. 4, Lines 13-23)); inserting the fluid carrying tube (22) within the sleeve (20) via the slot (Modified Fig. 6 above - A)(see Figs. 5-7 and Col. 4, Lines 13-23 (element 22 is shown being inserted within element 20 through element A as identified in Modified Fig. 6 above through the sequence of Figs. 5-7 and as described in Col. 4, Lines 13-23)); and tightening the sleeve (20) around the fluid carrying tube (22)(see Figs 5 and 7 and Col. 4, Lines 34-37); wherein tightening the sleeve (20) includes releasing edges of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the sacrificial sleeve of Deane/DiCintio and the installation technique thereof after the sleeve and installation technique of Sindars for the advantage of being able to install the sleeve CAN_DMS: \129559710\410inserting the fluid carrying tube within the sacrificial sleeve via the slot; and tightening the sacrificial sleeve around the fluid carrying tubewith the line in place (Sindars; Col. 4, Lines 13-17).
Allowable Subject Matter
Claims 7-8, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-8, and 18-19 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the sacrificial sleeve protrudes on both sides of the support structure
Additionally, the prior art of record does not teach “wherein the sacrificial sleeve is secured to the support structure on both sides thereof via fillet welds” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Additionally, the prior art of record does not teach “securing the sacrificial sleeve to the fluid carrying tube solely at one of opposed axial ends of the fluid carrying tube” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 18-19.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/13/22